

EXHIBIT 10.2




Award Number:____
NEIMAN MARCUS GROUP, INC.
Time-Vested Option
Non-Qualified Stock Option Agreement
Pursuant to the
Neiman Marcus Group, Inc.
Management Equity Incentive Plan
AGREEMENT (“Agreement”), dated as of [●] between Neiman Marcus Group, Inc., a
Delaware corporation (the “Company”), and Geoffroy van Raemdonck (the
“Participant”).
Preliminary Statement
The Committee hereby grants this non-qualified stock option (the “Option”) as of
[●], (the “Grant Date”), pursuant to the Neiman Marcus Group, Inc. Management
Equity Incentive Plan, as it may be amended from time to time (the “Plan”), to
purchase the number of shares of Class A Common Stock, $0.001 par value per
share of the Company (the “Class A Common Stock”), and Class B Common Stock, par
value $0.001 per share, of the Company (the “Class B Common Stock,” and,
together with the Class A Common Stock, the “Common Stock”), set forth below to
the Participant, as an Eligible Employee. The Company and its Subsidiaries
collectively shall be referred to as the “Employer”. The Participant and the
Company are party to an employment agreement dated as of January 4, 2018 (the
“Employment Agreement”). Except as otherwise indicated, any capitalized term
used but not defined herein shall have the meaning ascribed to such term in the
Plan. By signing and returning this Agreement, the Participant acknowledges
having received and read a copy of the Plan and agrees to comply with it, this
Agreement and all applicable laws and regulations. The Participant acknowledges
that the Participant is required to execute and return to the Company the
Accredited Investor Questionnaire provided herewith as a condition of acceptance
of the Option.
Accordingly, the parties hereto agree as follows:
1.Tax Matters. No part of the Option is intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).
2.    Common Stock Subject to Option; Unit Exercise Price.
(a)    Subject to the Plan and the terms and conditions set forth herein and
therein, the Option entitles the Participant to purchase from the Company, upon
exercise thereof, [●] shares of Class A Common Stock and [●] shares of Class B
Common Stock, provided that any exercise of the Option shall be with respect to
an equal number of shares of Class A Common Stock and Class B Common Stock
concurrently. The exercise price under the




Van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





Option is [●] for each unit (a “Unit”) consisting of one share of Class A Common
Stock and one share of Class B Common Stock (the “Unit Exercise Price”).
3.    Vesting.
(a)    Vesting Schedule. The Option shall vest and become exercisable on the
dates and in the cumulative percentages provided in the table below (which
percentages shall apply equally with respect to the Class A Common Stock and the
Class B Common Stock subject to such Option); provided, that, except as
expressly provided below, the Participant has not experienced a Termination
prior to each of the applicable vesting dates. There shall be no proportionate
or partial vesting in the periods prior to each vesting date.
[VESTING SCHEDULE]


(b)    Termination Without Cause, With Good Reason or by Reason of an Employer
Non-Renewal. If the Participant’s employment is Terminated by the Employer
without Cause, by the Participant for Good Reason or due to an NMG Non-Renewal
(as defined in the Employment Agreement) at any time following the second
anniversary of the Grant Date and any such Termination does not occur within the
twenty-four month period following a Change in Control, then the portion of the
then outstanding and unvested Option that would have vested in the 12-month
period following the date of such Termination had there been no Termination
during such period, shall immediately vest and become exercisable on the date of
Termination.
(c)    Termination following a Change in Control. If the Participant’s
employment is Terminated by the Employer without Cause, by the Participant for
Good Reason or due to an NMG Non-Renewal and any such Termination occurs within
the twenty-four month period following a Change in Control, then all then
outstanding and unvested Options shall immediately vest on the date of
Termination.
(d)    Forfeiture. If the Participant experiences a Termination for any reason
whatsoever, then the outstanding and unvested portion of the Option that does
not become vested pursuant to Section 3(b) hereof shall be immediately
forfeited, cancelled and terminated. If the Participant’s employment is
Terminated by the Employer for Cause, then the entire Option (including vested
and unvested portions) shall be immediately forfeited, cancelled and terminated.
4.    Exercise.
(a)    Exercise Requirements. To the extent that the Option has become vested
and exercisable with respect to a number of shares of Common Stock, the Option
may thereafter be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration of the Option in accordance with
the Plan; provided, that the Participant must exercise the Option with respect
to an equal number of shares of Class A Common Stock and Class B Common Stock
subject to the Option concurrently. Notwithstanding the foregoing,


2
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





the Participant may not exercise the Option unless the offering of shares of
Common Stock issuable upon such exercise (i) is then registered under the
Securities Act, or, if such offering is not then so registered, the Company has
determined that such offering is exempt from the registration requirements of
the Securities Act and (ii) complies with all other applicable laws and
regulations; provided that, if the Option cannot be exercised by reason of this
Section 4(a), then, to the extent the circumstances preventing the exercise of
the Option can reasonably be remedied, the Company shall use commercially
reasonable efforts to remedy such circumstances, which method of remediation
shall be determined by the Company in its sole discretion.
(b)    Post-Termination Exercise Period Other than for Cause, Retirement, Death
or Disability. If the Participant’s employment is Terminated for any reason
other than by the Employer for Cause or by reason of the Participant’s death or
Disability, subject to Section 5 below, any then outstanding and vested portion
of the Option will remain outstanding for 90 days following such date of
Termination. If, prior to the expiration of such 90 day period, no Initial
Public Offering or Acquisition Event in which stockholders are entitled to
receive all cash or marketable securities has occurred, the Participant may
elect to exercise such vested portion of the Option by means of a Cashless
Exercise. “Cashless Exercise” means an election by the Participant to exercise
the vested portion of the Option by having the Employer withhold, from fully
vested Units otherwise issuable to Participant upon such exercise, a number of
whole Units having a Fair Market Value, as of the date of exercise, equal to (A)
an amount equal to the applicable aggregate Unit Exercise Price relating to the
vested portion of the Option, and/or (B) an amount necessary to satisfy any
required federal, state, local or other non-U.S. withholding obligations using
the minimum statutory withholding rates for federal, state, local or non-U.S.
tax purposes, including payroll taxes, in all cases under clause (A) or (B), to
the extent not prohibited under any debt or financing agreements of the Company
or any of its subsidiaries (“Company Agreements”). For purposes of this Section
4(b), “Fair Market Value” shall have the meaning set forth in the Plan,
provided, however, the Participant may require the Committee to retain a
nationally recognized independent valuation firm to determine Fair Market Value,
and the Company shall bear all expenses with respect thereto if, the Committee’s
determination of Fair Market Value is not based on the appraisal of a nationally
recognized independent valuation firm as of a date that is within the 6 month
period preceding the date of the Committee’s determination.
(c)    Post-Termination Exercise Period for Death and Disability.
If the Participant’s employment is Terminated by reason of the Participant’s
death or Disability, subject to Section 5 below, any then outstanding and vested
portion of the Option will remain outstanding for one year following such date
of Termination. If, prior to the expiration of such one year period, no Initial
Public Offering or Acquisition Event in which stockholders are entitled to
receive all cash or marketable securities has occurred, the Participant (or the
Participant’s estate) may elect to exercise such vested portion of the Option by
means of a Cashless Exercise.


3
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





(d)    Contingent Exercise. In connection with a Drag-Along Sale, a Tag-Along
Sale or a Piggyback Registration (as such terms are defined in the Stockholders
Agreement) (in each case a “Sale”), the Company shall deliver a notice informing
the Participant of such Sale (a “Sale Notice”) prior to the date of consummation
of the Sale. During the period from the date on which the Sale Notice is
delivered to the date specified in the Sale Notice, the Participant shall have
the right to exercise the Options in accordance with the Plan, provided, that
such exercise shall be contingent upon and subject to the consummation of the
Sale, and, if the Sale does not take place within a specified period after
delivery of the Sale Notice for any reason whatsoever, the exercise pursuant
thereto shall be null and void.
5.    Option Term. The term of the Option shall be until the tenth anniversary
of the Grant Date, after which time it shall expire (the “Expiration Date”).
Notwithstanding anything herein to the contrary, upon the Expiration Date, the
Option (whether vested or not) shall be immediately forfeited, canceled and
terminated for no consideration and no longer shall be exercisable. The Option
is subject to termination prior to the Expiration Date to the extent provided in
this Agreement.
6.    Detrimental Activity. The provisions in the Plan regarding Detrimental
Activity shall apply to the Option, it being understood that the applicable
confidentiality, non-competition and non-solicitation covenants that apply for
purposes of Section 2.23(c) of the Plan are those set forth in the Employment
Agreement. The restrictions regarding Detrimental Activity are necessary for the
protection of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes.
7.    Termination and Change in Control. Except as expressly provided herein,
the provisions in the Plan regarding Termination and Change in Control shall
apply to the Option; provided, that, for the avoidance of doubt, in the event
the Participant’s employment terminates due to an NMG Non-Renewal, the
post-termination exercise period shall be determined under Section 9.2(a)(ii) of
the Plan.
8.    Restriction on Transfer of Option. Unless otherwise determined by the
Committee in accordance with the Plan, (a) no part of the Option shall be
Transferable other than by will or by the laws of descent and distribution and
(b) during the lifetime of the Participant, the Option may be exercised only by
the Participant or the Participant’s guardian or legal representative. Any
attempt to Transfer the Option other than in accordance with the Plan shall be
void.
9.    Company’s Right to Repurchase; Other Restrictions.
(a)    Company’s Repurchase Rights. The provisions in Section 13.1 (except for
Section 13.1(d)(3)) of the Plan regarding the Company’s repurchase rights shall
apply to the Option; provided, however, that, the repurchase price per Unit
shall be calculated pursuant to Sections 13.1(a)(ii) and 13.1(b) of the Plan, as
applicable, and the Repurchase Period shall be determined in accordance with
Sections 2.49(a)(2) and 2.49(b) of the Plan, as applicable for any Termination
other than a Termination by the Company for Cause.


4
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





(b)    Determination of Fair Market Value. For purposes of this Section 9, “Fair
Market Value” means, with respect to Common Stock, the fair market value of such
Common Stock, taking into account any applicable requirements of Section 422 or
409A of the Code. Within 15 days following delivery of written notice to the
Participant of the Company’s intent to exercise the repurchase rights under
Section 13.1 of the Plan, the Company shall deliver to the Participant a written
notice (the “Valuation Notice”) specifying the Committee’s determination of the
Fair Market Value (the “Company Valuation”). If the Participant disputes the
Company Valuation, the Participant may, within 10 days following delivery of the
Valuation Notice, deliver to the Company a written notice of his disagreement
with the Company Valuation and his calculation of the Fair Market Value (the
“Dispute Notice”). The Dispute Notice shall set forth in reasonable detail the
basis for such disagreement and any alternative calculations with respect to the
Company Valuation. If the Participant does not timely deliver to the Company a
Dispute Notice, the Company Valuation shall be the Fair Market Value, and such
Fair Market Value shall be final and binding on the Participant, his Permitted
Transferees and the Company. If the Participant timely delivers a Dispute
Notice, the Company shall appoint a nationally recognized valuation firm that is
independent of both parties for purposes of doing valuations under Section 409A
of the Code to determine the Fair Market Value (the “Valuation Firm”). The
Participant and the Company shall (i) instruct the Valuation Firm to provide its
determination of the Fair Market Value within 30 days of its engagement and (ii)
reasonably cooperate with the Valuation Firm in connection with its
determination of the Fair Market Value. The Valuation Firm’s determination of
the Fair Market Value shall be an amount between the Company Valuation and the
amount set forth in the Dispute Notice. The Fair Market Value as determined by
the Valuation Firm shall be final and binding on the Participant, his Permitted
Transferees and the Company. The fees, costs and expenses of the Valuation Firm
shall be borne by the party whose determination of the Fair Market Value as set
forth in the Valuation Notice or Dispute Notice, as applicable, is further from
the Fair Market Value as determined by the Valuation Firm. Notwithstanding the
foregoing, the Executive will not be required to pay fees, costs and expenses in
excess of $25,000, if his calculation of the Fair Market Value as set forth in
the Dispute Notice is determined to be further from the Fair Market Value as
determined by the Valuation Firm.
(c)    Effect of Registration. Notwithstanding the foregoing, the Company shall
cease to have rights of repurchase pursuant to Section 9(a) or Section 13.1 of
the Plan, on and after a Registration Date.
(d)    Placing Shares in Escrow. Prior to an Initial Public Offering, to ensure
that the shares of Common Stock issuable upon exercise of the Option are not
transferred in contravention of the terms of the Plan and this Agreement, and to
ensure compliance with other provisions of the Plan and this Agreement, the
Company may deposit any certificates evidencing such shares with an escrow agent
designated by the Company to be held on terms consistent with the Plan, this
Agreement and the Stockholders Agreement.
10.    Securities Representations and Obligations. Upon the exercise of the
Option prior to registration of the offering of the Common Stock subject to the
Option pursuant to the Securities Act or other applicable securities laws, the
Participant shall be deemed to


5
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





acknowledge and make the representations, warranties and covenants set forth
below and as otherwise may be requested by the Company for compliance with
applicable laws, and any issuances of Common Stock by the Company shall be made
in reliance upon the express representations and warranties of the Participant.
The Company is relying on the Participant’s representations set forth in this
Section 10.
(a)    The Participant is acquiring and will hold the Units for investment for
his or her account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or
other applicable securities laws.
(b)    The Participant has been advised that offerings of the Units or shares of
Common Stock have not been registered under the Securities Act or other
applicable securities laws, and that the Units must be held indefinitely, unless
the resales thereof are subsequently registered under the applicable securities
laws or the Participant obtains an opinion of counsel (in the form and substance
satisfactory to the Company and its counsel) that registration is not required.
The Company is under no obligation to register offerings of the Units or shares
of Common Stock.
(c)    The Participant is an “Accredited Investor” as such term is defined under
Rule 501(a) of Regulation D promulgated under the Securities Act. The
Participant has such knowledge and experience in financial and business matters
that the Participant is capable of evaluating the merits and risks of investment
in the Company and of making an informed investment decision. The Participant,
or the Participant’s professional advisor, has the capacity to protect the
Participant’s concerns in connection with the investment in the shares of Common
Stock, and the Participant is able to bear the economic risk, including the
complete loss, of an investment in the shares of Common Stock.
(d)    The Participant will not sell, transfer or otherwise dispose of the Units
or shares of Common Stock in violation of the Plan, this Agreement, the
Securities Act (or the rules and regulations promulgated thereunder) or any
other applicable laws.
(e)    The Participant has been furnished with, and has had access to, such
information as he or she considers necessary or appropriate for deciding whether
to exercise the Option, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions hereof.
(f)    The Participant is aware that any investment in the Company is a
speculative investment that has limited liquidity and is subject to the risk of
complete loss. The Participant is able, without impairing his or her financial
condition, to hold the Units for an indefinite period and to suffer a complete
loss of his or her investment.
(g)    Upon an Initial Public Offering, the Company shall register the sale of
the Common Stock to be issued upon the exercise of any then-unexercised Options
held by the Participant on a Form S-8.


6
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





11.    No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the Option
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends (whether in cash, in kind or
other property), distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan.
12.    Incorporation of Plan. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference.
13.    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:
(a)    unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 13, any notice required to be delivered
to the Company shall be properly delivered if delivered to:
Neiman Marcus Group, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:    Dennis Gies
Telephone:     (310) 201-4100
Facsimile:    (310) 201-4170
with a copy (which shall not constitute notice) to:

Neiman Marcus Group, Inc.
1618 Main Street
Dallas, TX 75201
Attention:    General Counsel
Telephone:     (214) 743-7610
Facsimile:    (214) 743-7611

with a copy (which shall not constitute notice) to:

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:    Jonathan Benloulou, Esq.
Telephone:    (310) 284-5698
Facsimile:    (310) 557-2193
(b)    if to the Participant, to the address on file with the Employer.


7
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





Any notice, demand or request, if made in accordance with this Section 13 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.
14.    No Right to Employment. This Agreement is not an agreement of employment.
None of this Agreement, the Plan or the grant of the Option hereunder shall (a)
guarantee that the Employer or any other person or entity will employ the
Participant for any specific time period or (b) modify or limit in any respect
the Employer’s or any other person’s or entity’s right to terminate or modify
the Participant’s employment or compensation.
15.    Stockholders Agreement. As a condition to the receipt of shares of Common
Stock when the Option is exercised, the Participant shall execute and deliver a
Joinder Agreement or such other documentation as required by the Committee. The
Participant acknowledges receipt of a copy of the Stockholders Agreement as in
effect on the date hereof.
16.    Lock-Up Period. The Option shall be subject to the lock-up provisions of
Section 14.18 of the Plan, except that any Lock-Up Period to which the
Participant may be subject in connection with the Option shall not be longer or
more restrictive than the lock-up period that applies to Ares or CPPIB.
17.    Dispute Resolution. All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
dispute resolution provisions in any employment agreement, or similar agreement,
between the Employer and the Participant or, if none, the Employer’s mandatory
dispute resolution procedures as may be in effect from time to time with respect
to matters arising out of or relating to Participant’s employment with the
Employer.
18.    Severability of Provisions. If any provision of this Agreement shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Agreement shall be construed and
enforced as if such provisions had not been included.
19.    Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws that would require
the application of the laws of another jurisdiction.
20.    Section 409A. The Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent; provided, that the Company does not
guarantee to the Participant any particular tax treatment of the Option. The
Company shall not be liable to the Participant for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code. For purposes
of determining the Fair Market Value of the shares of Common Stock underlying
the Options, any


8
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------





appraisal of a nationally recognized independent valuation firm shall be
determined in a manner generally consistent with prior valuations relating to
Stock Options with respect to minority discounts and discounts for lack of
marketability or liquidity, to the extent permitted by the applicable
requirements of Section 409A of the Code.
21.    Interpretation. Wherever any words are used in this Agreement in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply. As used herein, (i) “or”
shall mean “and/or” and (ii) “including” or “include” shall mean “including,
without limitation.”
22.    No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
23.    Other Shares.     Notwithstanding anything in this Agreement or the Plan
to the contrary, none of the shares of Common Stock owned from time to time by a
Participant that were not acquired in connection with the grant of an Award to
such Participant shall be subject to any of the terms, conditions or provisions
of this Agreement or the Plan.
24.    Confidentiality. The Participant hereby agrees to hold all confidential
and proprietary information of the Company and its Affiliates received in
connection with the grant of the Option, including any plan summaries or risk
factors, in the strictest confidence. The Participant shall not, directly or
indirectly, disclose or divulge any such confidential or proprietary information
to any Person other than the Participant’s legal counsel and financial advisors,
or an officer, director or employee of, or legal counsel for, the Company or its
Affiliates, to the extent necessary for the proper performance of his or her
responsibilities, unless authorized to do so by the Company or compelled to do
so by law or valid legal process.




9
van Raemdonck Time-Vested Option



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
NEIMAN MARCUS GROUP, INC.
By:    
Name:
Title:

Employee Name: Geoffroy van Raemdonck





10
van Raemdonck Time-Vested Option

